     Case 2:19-cv-01136-JAM-KJN Document 48 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH LEON MCDANIEL,                              No. 2:19-cv-1136 JAM KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   JOE LIZARRAGA, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel. On September 9, 2020, counsel

18   filed a document styled, “Request for Extension of Time: Per Order in Document 45.” (ECF No.

19   46.) As set forth below, plaintiff’s request is partially granted.

20          First, counsel asked “for an extension of time to respond,” and appended a copy of

21   plaintiff’s pro se request for extension of time.1 (ECF No. 46 at 2.) Good cause appearing, the

22   court will grant plaintiff an extension of time, nunc pro tunc, to file objections to the August 7,

23   2020 findings and recommendations. The court is not unsympathetic to the difficulties in

24   representing incarcerated individuals, particularly during this pandemic. But counsel is cautioned

25   that it is incumbent upon counsel to calendar court deadlines and if unable to meet them, seek an

26
27   1
       Counsel’s filing is not a model of clarity. He does not specifically identify what court deadlines
     he seeks to extend. However, because counsel appended plaintiff’s pro se filing that specifically
28   seeks an extension to file objections, the court will grant an extension to do so.
     Case 2:19-cv-01136-JAM-KJN Document 48 Filed 09/14/20 Page 2 of 2

 1   extension of time before the deadline expires. That said, following a COVID-19 outbreak in

 2   plaintiff’s building (37 diagnosed positive, 1 died), counsel states that a “No Phone Calls Order”

 3   was issued on July 29, 2020. Good cause appearing, Deputy Attorney General Arthur Mark,

 4   counsel for defendants Toralba, Hawkins, Lizarraga, and Micael, shall inform the court whether

 5   the no phone calls order remains in effect and if so, what arrangements are being made for

 6   lawyers to contact their clients and vice versa.

 7            Second, plaintiff’s counsel also asks for leave to file one opposition for each motion to

 8   dismiss received from defendants “to avoid wasting the court’s time with multiple filings, with

 9   hundreds of exhibits.” (ECF No. 46 at 2.) But plaintiff has already filed oppositions to the

10   pending motions to dismiss. This court issued findings and recommendations as to the first

11   motion to dismiss. To date, all subsequent motions to dismiss are fully briefed. Plaintiff is not

12   entitled to file any additional oppositions to such motions. E.D. L.R. 230(l). Therefore, counsel’s

13   request is denied. Going forward, if plaintiff’s counsel wishes to confer with defense counsel and

14   stipulate to an adjusted method of briefing for future motions, the court would entertain one.

15            Accordingly, IT IS HEREBY ORDERED that:

16            1. Plaintiff’s motion for an extension of time (ECF No. 46) is partially granted.

17            2. Plaintiff is granted sixty days from the date of this order in which to file objections to

18   the August 7, 2020 findings and recommendations.

19            3. Within thirty days from the date of this order, Deputy Attorney General Arthur Mark

20   shall inform the court whether the no phone calls order remains in effect at Mule Creek State
21   Prison and, if so, what arrangements are being made for lawyers to contact their clients and vice

22   versa.

23            4. Plaintiff’s request for leave to file one opposition for each motion to dismiss received

24   from defendants is denied.

25   Dated: September 14, 2020

26
27
     /mcda1136.ext
28
                                                        2
